231 Md. 533 (1962)
191 A.2d 237
WHITE
v.
STATE
[No. 166, September Term, 1961.]
Court of Appeals of Maryland.
June 6, 1963.
Certiorari denied, 375 U.S. 914.

Order Reversing Judgment and Remanding Case for a New Trial.
Pursuant to the mandate of the Supreme Court of the United States reversing the judgment of this Court[*] in this case, it is, this 6th day of June, 1963, ORDERED by the Court of Appeals of Maryland that the judgment of the Criminal Court of Baltimore herein is reversed and the case is remanded to said Criminal Court of Baltimore for a new trial in accordance with the opinion and mandate of the Supreme Court of the United States.
                             /s/ FREDERICK W. BRUNE
                                    Chief Judge
NOTES
[*]  Reporter's Note: originally reported at 227 Md. 615.